SULLIVAN, Chief Judge
(concurring in the result):
24. I join Judge Wiss’ separate opinion in this case but note two further exceptions to the majority opinion. First, Change 5 to RCM 405(g)(1)(A), Manual for Courts-Martial, United States, 1984, does not itself provide that “[t]he production of witnesses located more than 100 statute miles from the situs of the investigation is within the discretion of the witness’ commander (for military witnesses) or the commander ordering the investigation (for civilian witnesses).” Compare Manual, supra at 11-36 mth A21-24 (1994 ed.) This interpretation of Change 5 is articulated only in the analysis of the drafters of that change. In addition, the Court of Military Review did not hold that this statement was a proper interpretation of Change 5 to RCM 405(g)(1)(A). The court below simply held that Change 5 did not establish the 100-mile distance alone as the determining factor of a witness’ availability and the same balancing test applied for witnesses regardless of their distance from the situs of the investigation.
25. In a fair system, when a witness will bring truth to the proceeding, justice, not distance, should be the main criterion for a decision on availability. The basic rights to witnesses in a proceeding under the Uniform Code of Military Justice are grounded in statutory law, e.g., Articles 32 and 46, UCMJ, 10 USC §§ 832 and 846, respectively, not the Manual for Courts-Martial.